Citation Nr: 0524687	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  02-13 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1954 to June 1975.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas that denied service 
connection for bilateral hearing loss and tinnitus.  In his 
September 2002 substantive appeal, the veteran requested a 
Travel Board hearing.  In October 2002, he cancelled the 
hearing request.  In November 2003, the case was remanded for 
additional development.  In March 2005, the RO granted 
service connection for tinnitus, leaving only the matter of 
service connection for bilateral hearing loss before the 
Board.


FINDINGS OF FACT

A hearing loss disability was not manifested in service; 
sensorineural hearing loss was not manifested in the first 
postservice year; and there is no competent evidence relating 
the veteran's current hearing loss to service.   


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran was provided notice of the provisions of VCAA in 
April 2001 correspondence (prior to the rating decision 
appealed), in an August 2002 statement of the case (SOC), in 
March 2004 correspondence (pursuant to the November 2003 
Board remand), and in March 2005 supplemental statement of 
the case (SSOC).  He was notified (in April 2001 
correspondence, in the March 2002 decision, in the SOC, in 
March 2004 correspondence, and in the SSOC) of everything 
required, and has had ample opportunity to respond or 
supplement the record.  

The April 2001 correspondence, SOC, March 2004 correspondence 
and SSOC informed him of the allocation of responsibility of 
the parties to identify and obtain additional evidence in 
order to substantiate his claim.  Regarding content of 
notice, the March 2002 decision, the SOC and the SSOC 
informed the veteran of what the evidence showed and why the 
claim was denied.  He was advised by April 2001 and March 
2004 correspondence, that VA would make reasonable efforts to 
help him get pertinent evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  The April 2001 and March 2004 
correspondence advised him of what the evidence must show to 
establish entitlement to service connection (for bilateral 
hearing loss), and those documents advised the veteran of 
what information or evidence VA needed from him.  The March 
2004 correspondence asked him to complete and sign releases 
for each non-VA doctor and medial care facility that treated 
him for such disorder so that VA could request the records, 
or to submit the records himself.  The March 2004 
correspondence expressly advised him to "send any treatment 
records pertinent to [his] claimed condition(s)..."  
Everything submitted to date has been accepted for the record 
and considered.  

Regarding the duty to assist, in November 2003, the Board 
directed that the veteran be notified of the VCAA and 
requested additional development.  The development, to 
include another VA audiological evaluation, has been 
completed and the additional evidence was considered by the 
RO.  Subsequently, the claim was reviewed de novo.  (See 
March 2005 SSOC).  The record includes Service Medical 
Records (SMRs), January 2001 correspondence from Dr. J.S., 
and VA examination reports.  The veteran was examined by VA 
in October 2001 and 2004.  VA has obtained all 
pertinent/identified records, and all evidence constructively 
of record has been secured.  Evidentiary development is 
complete.  VA's duties to notify and assist are met.  It is 
not prejudicial to the veteran for the Board to proceed with 
appellate review.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

II.	Factual Background

The veteran's DD Form 214 and SMR's reflect that his military 
occupation was aviation safety officer and that he was 
annually tested to determine aeronautical adaptability, 
evidencing likely aircraft noise exposure in service.  Annual 
audiological evaluations were normal and show no mention of 
complaints pertaining to hearing loss.  On May 1975 
retirement examination, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
   LEFT
0
0
0
0
10
Correspondence from Dr. J.S., dated in January 2001 noted 
that the veteran suffered from tinnitus in both ears and had 
obvious scar tissue on both tympanic membranes.  Dr. J.S. 
opined that "this has caused subsequent loss of perception 
of sound and this was as likely as not caused by his exposure 
during his military service to loud aircraft noises and 
vibration for his service as a Navy Pilot."  

Puretone thresholds on October 2001 VA audiometry were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-
20
25
20
25
   LEFT
-
20
20
15
35

Speech discrimination ability was 100 percent bilaterally.  
The veteran indicated that he was exposed to noise as a naval 
aviator and denied noise exposure subsequent to his release 
from active duty.  The diagnosis was normal bilateral 
auditory thresholds (within VA standards).  Tympanometry was 
normal, with normal acoustic reflexes.

An October 2004 VA audiological evaluation notes a history of 
23 years of noise exposure on the flight decks of aircraft 
carriers and from associated significant aircraft noise.  The 
veteran denied wearing ear protection.  He indicated that one 
time while flying with a cold he developed a ruptured 
eardrum.  At the time of this evaluation, the veteran did not 
complain particularly of hearing loss.  Audiometry revealed 
that puretone thresholds were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
30
40
   LEFT
15
25
25
25
40

Speech recognition scores were 96 percent bilaterally.  The 
diagnosis was bilateral minimal high-frequency sensorineural 
hearing loss.  The examiner commented that SMRs were negative 
for hearing loss, and since the veteran had normal puretone 
thresholds at all frequencies tested at retirement, it would 
seem apparent that his current haring loss occurred 
subsequent to military retirement.  The examiner opined that 
the most likely etiology of the veteran's current hearing 
loss was presbycusis [A progressive, bilaterally symmetrical 
perceptive hearing loss occurring with age.  See Dorland's 
27th Edition, p. 1352].  In conclusion, the examiner opined 
that it "is less likely than not that the veteran's current 
tinnitus [given the context, and the text of the following 
paragraph which distinguishes tinnitus, it is clear that the 
intended was hearing loss] is related to military service."  

III.	Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.304.  To establish service connection for a disability, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury (disability). 
Hickson v. West; 13 Vet. App. 247, 248 (1999).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Puretone thresholds on October 2004 VA audiometry establish 
that the veteran has a hearing loss disability, as defined.  
And although acoustic trauma is not specifically noted in the 
SMR's, given that service records document service around 
various aircraft, it may be assumed that he was exposed to 
noise trauma in service.  

A hearing loss disability was not noted in service; on 
service separation examination, the veteran's hearing was 
normal.  Consequently, service connection for bilateral 
hearing loss on the basis that such disability became 
manifest in service (and persisted) is not warranted.  

As sensorineural hearing loss is a chronic disease (listed as 
organic disease of the nervous system), it may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  Here, 
there is no objective evidence that hearing loss was 
manifested prior to 2004, some 24 years postservice.  
Consequently, presumptive service connection for bilateral 
sensorineural hearing loss is not warranted.  

What is needed to establish service connection for hearing 
loss in these circumstances is competent evidence of a nexus 
between the current hearing loss disability and an event 
(injury or disease) in service.  Dr. J.S. opines that the 
veteran's exposure to aircraft noise in service caused his 
"loss of perception of sound."  Notably, subsequent 
(October 2001) VA audiometry did not show a hearing loss 
disability by VA standards.  Likewise, it does not appear 
that Dr. J.S. was familiar with the veteran's claims file, 
including SMR's.  A medical opinion based on an incomplete 
medical history has limited probative value.  

A hearing loss disability by VA standards was not shown until 
the October 2004 VA audiological evaluation, approximately 29 
years postservice.  The October 2004 VA audiological 
evaluation included an opinion that was based on review of 
the claims file, and the examiner explained the rationale, 
finding that since the veteran's SMR's were negative for 
hearing loss and the veteran's hearing was normal at the time 
of retirement, his current hearing loss occurred subsequent 
to service.  The examiner opined that the most likely 
etiology of the veteran's current hearing loss is 
presbycusis.  The Board finds that because the VA examiner's 
opinion is based on a greater familiarity with the actual 
record, and is supported by an explanation of rationale that 
is consistent with the evidence of record, it must be given 
substantially greater probative value than the opinion of Dr. 
J.S.  

While the veteran himself may believe that his hearing 
problems were caused by acoustic trauma decades ago, he is a 
layperson and has no competence to offer a medical opinion in 
that regard.  Espiritu v. Derwinski, 2 Vet, App. 492 (1992).  
The preponderance of the evidence is against a finding that 
the veteran's current hearing loss is related to his active 
service or to noise trauma exposure therein, and therefore 
against the claim.  Hence, the claim must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


